DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a die interconnect substrate, comprising: wherein the multilayer substrate structure further comprises an electrically insulating filler structure located laterally between the bridge die and the electrically insulating layer, wherein the electrically insulating filler structure comprises a second electrically insulating material different from the first electrically insulating material, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference Teh(USPGPUB DOCUMENT: 2014/0159228) discloses in Fig 2 a die interconnect substrate, comprising:
a bridge die comprising at least one bridge interconnect(114)[0029 of Teh] connecting a first bridge die pad(116a/116B)[0029 of Teh] of the bridge die to a second bridge die pad(116a/116B)[0029 of Teh] of the bridge die; and a multilayer substrate structure(108A-D)[0029,0030,0031 of Teh] comprising a substrate interconnect(106/104)[0017 of Teh], wherein the bridge die is embedded in the 
wherein the multilayer substrate structure(108A-D)[0029,0030,0031 of Teh] further comprises an electrically insulating layer(108D)[0020 of Teh] comprising a first electrically insulating materiall(dielectric)[0020 of Teh]; but does not disclose wherein the multilayer substrate structure further comprises an electrically insulating filler structure located laterally between the bridge die and the electrically insulating layer, wherein the electrically insulating filler structure comprises a second electrically insulating material different from the first electrically insulating material.  Therefore, it would not be obvious to make the die interconnect substrate as claimed.



The following is an examiner’s statement of reasons for allowance:
Claims 13-14 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an electrical device, comprising: wherein the multilayer substrate structure further comprises an electrically insulating filler structure located laterally between the bridge die and the electrically insulating layer wherein the electrically insulating filler structure comprises a second electrically insulating material different from the first electrically insulating material, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference Teh(USPGPUB DOCUMENT: 2014/0159228) discloses in Fig 2 an electrical device, comprising a die interconnect substrate comprising a bridge die comprising at least one bridge interconnect(114)[0029 of Teh] connecting a first bridge die 

The following is an examiner’s statement of reasons for allowance:
Claims 15-25 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a method for forming a die interconnect substrate, the method comprising: forming an electrically insulating filler structure filling a gap located laterally between the bridge die and the multilayer substrate structure, wherein the electrically insulating filler structure comprises a second electrically .









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819